 

NOV 2 1 2019

Clerk, US District Couri
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 19-100-BLG-SPW

Plaintiff,
VS. ORDER
SHAUN MICHAEL SAMSON,

Defendant.

 

 

Upon the Defendant’s Unopposed Motion for Leave to File Plea Agreement
under Seal (Doc. 20), and for good cause appearing,

IT IS HEREBY ORDERED that the Motion is GRANTED. The

Defendant’s Plea Agreement shall be filed under seal.

3 ——
DATED this oO day of November, 20}9.
CPL VA C AEC

“SUSAN P. WATTERS
United States District Judge

 
